OFFICE    OF THE ATTORNEY     GENERAL   OF TEXAS
                       AUSTIN




Hon. 0. H. Slaughter
Comfy Attorney
%rtln County
Stanton,Texas
Dear Sir:




          We are In re                  ccent letter re-
questingthe opinion  o                ment touohlngthe
sllgibllityOS                         pabl%o oiiio who
will have reel                        eolnat or2 unlol-
pallty In whlo                          s oandidate,#ix
                                       ensraleleotlon,
                                       ing the party.~

                                ed Oh11 Statutesoi Texas,

                             be ellglbleto any
                            ot or municipalotfice
                    ‘unlesshe shall be ellglblo
                    e under the Constitutionof
                    ad unlesshe shall hare resld-
                 State for the period ot twlre
                 sir months in the oounty,pre-
                 unialpallty,in whleh he offers
      himeelias a oandldate,next precedingany
      generalor speolalelection,and ahall have
      been an aotual bona fide citizenof said
      oounty,preolnot,or munlaipalltyior more
      than six months. Ko pereon inellglbleto
      hold otfioe shall ever have his na%8 placed
      upon the ballot at any general or speolal
      eleotlon,or at any primaryeleetlonwhere
Hon. a. A. Slau&tsr, Page 2


    oasdldatssare seleotsdunder primaryelso-
    tlea laws of this State) and ao such lnellgi-
    bls oandldateshall ever be voted upon, nor
    hare totes oountsd for him, at any such gen-
    eral, speolal,or primary sleotloa.a
          It Is observedthat the term *generalor sps-
olal elsotlonw,only, appears In the first sentenceOS
the statute;whereas,thereafterin the statutetouohlng
a differentbut relatedmatter appear the terms *any
 snsralor spsoialeleotlon,E at any primarysleotlon*.
femphasisours) Clearly,therefore,the employmentof
the term wgsneralor speolal slsotlon.w,pertainingto
the sir months rssldenoeand oltlsenshiprsqulrements
was not intendedto lnoludeprimary elections.
         The generalhlsotion is held in llovanber~ sps-
olal slsotlonsare held.at suoh times and plsoes as tlx-
sd by law. Article2930, Revised Cl~il Statute?,as
amended.
          A *primaryeleotlongts one held by the mem-
bers or an organizedpolltloalparty for the purpose oi
                        for suoh party to be voted Sor
nominatingthe~tiandldatss
at a generalor spsolalsleotlon. Artlols5100,.Rsrlssd
Civil Statutes.
          It has been repeatedlyhsld,bythis department
that, under Article2929, supra, aparQ.irWI!
                                          other nsosss-
ary quallfloatlons, an individual1s s.llglbleto hold a
publio ofilosif he has reslded ln, and bestia bona tide
sitiasnof, the county,prse%not or muniolpalitysix
months prior to the generalsleotionor speolalelections
fixed by law.
          Ths.SupremsCourts& Tsxad ii.the oass sf.Iloy
vs. Sohnslder,110 Teer.S69,~2lSSW 279, 221 S.W. 880, held
that the term weleotlonwae wed la the Constitutiondoes
not comprehendprimarysleotions.
            Acoordlngly,you ars advisedthat It Is the
opinion   of this dspartmnt that Art10182929, supra, in
Eon. 0. R. Slau@ter, Page 3


its six months rssldenoeand oitlzsnshlprsqulrsmsnts,
refers to the generalsleotioaor speolalelsotloas
fir; by law, and doss not refer to party primary eleo-
     .
                               Yours very truly
                           ATTORHEYC2ZEZAL OF TFXAS